Hines, J.
Mrs. Barlow brought suit against the Wrightsville & Tennille Railroad Company, in which she sought to have title to a described lot of land decreed to be in her, and to recover damages for trespass committed by the company upon said land. The trespass alleged consisted of the entry of the company upon the land, grading a portion of the same, constructing its railway thereon, operating .trains over the same, placing freight-cars thereon, doing a general railroad business thereon, and leasing a portion of the land to a company for the purpose of operating a wholesale distributing gas and oil station thereon; and thus taking possession of and holding her land. The defendant denied the plaintiff’s title to the land, and any trespass. The issue between the parties was whether the plaintiff owned the 'land upon which the trespass was alleged to have been committed. A verdict was rendered in favor of the defendant. The plaintiff moved for a new trial, solely upon the general grounds. The judge overruled the motion, and the plaintiff excepted. The motion for new trial being based only on the general grounds, and there being evidence which authorized the jury to find in favor of the defendant on the issue involved, we affirm the judgment overruling the motion.

Judgment affirmed.


All the Justices concur.